(Por la Corte, a propuesta del
Juez Asociado Sr. Aldrey.)
Por Cuanto, el Fiscal de este Tribunal Supremo nos pide que des-*996estimemos la apelación interpuesta por el acusado contra la sentencia condenatoria dictada contra él, porque el escrito de apelación no fué notificado al Fiscal;
Por CUANno, el apelante se opone a esa solicitud alegando que por estar preso no le fué posible tomar la firma del Fiscal en el original del escrito de apelación, entendiendo que lo baria el secretario de la corte, pero que hizo esa notificación por correo;
PoR Cuanto, el secretario de la corte no tiene el deber de hacer tal notificación y no se nos ha presentado prueba alguna de que dicha notificación fué hecha por correo;
P.OR cuanto, no constando que el Fiscal fué notificado de esta apelación carecemos de jurisdicción para conocer de ella;
Por tanto, por el motivo expresado se desestima la presente ape-lación interpuesta contra la sentencia de 6 de octubre de 1933.
Los siguientes casos fueron desestimados por el fundamento ex-presado :
Nos. 5501C1), 5504, 5509, 5510, 5518, 5522, 5523, 5538, 5539, 5540, 5549, 5560, 5581, 5582, 5589, 5590, 5591, 5595, 5597, 5599, 5600, 5606, 5607, 5616, 5629, 5632.

(*) Desestimada la apelación en cuanto a uno de los apelantes.